DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6-8, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 3, 7, 11, and 15 it is unclear what is meant by “transmit the dedicated queue to the message broker”. For the purpose of this office action the Examiner is interpreting the claim to read:
“transmit messages in the dedicated queue to the message broker”.

As per claims 6-7, the limitations: “request receiver”, “generator”, and “transmitter” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (i.e., “receiver”, “generator”, and “transmitter”), that is modified by functional language (i.e., with respect to the receiver: “to receive…” (see cl. 6); with respect to the generator: “to generate…” (see cl. 6); and with respect to the transmitter: “to transmit…” (see cl. 6), and “to generate a dedicated queue…” (see cl. 7)), without reciting sufficient structure, material or acts for performing the claimed function (see MPEP §2181).
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) the Federal Circuit has stated that “a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself” (see MPEP §2181(B) (internal citations omitted)), of which the Federal Circuit has recognized the functions of “receiving”, “storing”, “processing” data as being “coextensive” with a microprocessor. Id. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id. (emphasis added).
Thus, as is the case here, with respect to the “receiver” in claim 6, which is directed to basic computer functions (i.e., “receiving data”, see MPEP §2181(B)) Applicant’s disclosure of a general purpose computer or microprocessor (i.e., “implemented by one or more processors”, see ¶0104, citing Applicant’s PG-PUB US 2022/0131927) is sufficient for the privilege of invoking 35 U.S.C. 112(f).
For a computer-implemented means-plus-function limitation invoking 35 U.S.C. 112(f) claim limitation to a specific computer function, as is the case here with respect to the functions performed by the “generator” and “transmitter”, the specification must disclose an algorithm for performing the claimed specific computer function (see MPEP §2181(B)). 
In this case, however, the specification does not appear to describe, in sufficient detail, a corresponding algorithm for performing the functions of “generate a first connection space and a first connection code for identifying the first connection space based on the request for generation”, with respect to the “generator” (see claim 6); and “generate a dedicated queue connected to the first connection space and transmit the dedicated queue to the message broker”, with respect to the “transmitter” (see claim 7). Thus claims 6-7 are rejected as failing to distinctly claim the subject matter which applicant regards as the invention.
In response to the Office action, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) Present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).
For example, the Examiner would recommend adding a sufficient structure to perform the claimed function, e.g.,
“a generator, implemented by one or more processors, configured to generate a first connection space and a first connection code for identifying the first connection space based on the request for generation; and
a transmitter, implemented by one or more processors, configured to transmit the first connection code to a relay server communicating with the mobile terminal through a message broker for the remote support service between the web viewer and the mobile…”.

Claim 8 is rejected based on its dependency to claim 6.
	


Allowable Subject Matter
Claims 1-16 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or render obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention, in the specific combinations and manner recited within the claims, the features of:
“…a web viewer configured to receive a request for execution of a remote support service from a logged-in administrator;
a web application server configured to receive a request for generation of a connection space for the remote support service from the web viewer and generate a first connection space and a first connection code for identifying the first connection space based on the request for generation;
a relay server configured to receive the first connection code, generate a second connection space in which the first connection code is stored, and receive a request for provision of the remote support service from a mobile terminal; and
a message broker configured to mediate a plurality of message queues between the first connection space and the second connection space for the remote support service between the web viewer and the mobile terminal.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441